PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/439,663
Filing Date: 12 Jun 2019
Appellant(s): Fero Corporation



__________________
Kenneth L. Bousfield
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejections under 35 U.S.C. 102(a)(1) of claims 22 and 23 by Power et al. have been withdrawn. Furthermore, the rejections under 35 U.S.C. 103 of claims 22 and 23 by Liu in view of Power et al., of claim 24 by Power et al. in view of Krause, of claim 25 by Power et al. in view of Omiya and Yoshida, and of claim 26 by Liu in view of Power et al., Clark, and Loyd have also been withdrawn.

(2) Response to Argument
	The issues on Appeal are whether claims 1-6, 8, 10-12, 14, and 15 were properly rejected under 35 U.S.C. 103 over Huff et al. in view of Clark and Loyd, whether claim 16 was properly rejected under 35 U.S.C. 103 over Liu in view of Power et al., and whether claims 17-21 were properly rejected under 35 U.S.C. 103 over Liu in view of Power et al., Clark, and Loyd. The Examiner maintains that the respective 35 U.S.C. 103 rejections of claims 1-6, 8, and 10-21 of the Office Action on Appeal are proper. Appellant specifically argues the rejection of claim 1 over Huff et al. in view of Clark. However, Appellant does not specifically argue the rejections of dependent claims 2-6 or independent claims 8 and 14 and their respective dependent claims 10-13 and 15 other than based on such claims depending on claim 1 or including limitations that are also defined in claim 1. Therefore, the rejections of claims 2-6, 8, and 10-15 are considered to stand or fall with the rejection of claim 1 over Huff et al. in view of Clark. Similarly, Appellant specifically argues the rejection of claim 16 over Liu in view of Power et al., but does not specifically argument the rejections of dependent claims 17-21 other than based on their dependency upon claim 16. Therefore, the rejections of claims 17-21 are considered to stand or fall with the rejection of claim 16 over Liu in view of Power et al.

Huff et al. in view of Clark and Loyd properly renders obvious the wall cladding support fitting of claim 1.

	Huff et al. disclose a wall cladding support fitting #40 comprising a first leg #41, a joining web #42 and a retainer #43. Though Huff et al. disclose the use of a hole #44 for a mounting accommodation in the first leg instead of a pair of parallel slots as defined in claim 1, it is highly well known in the art, as evidenced by Clark, that mounting fittings are constructed using parallel extending slots in order to allow for height adjustment of the fitting when it is attached to a support surface/structure. Furthermore, though Huff et al. do not specifically disclose the particular lengths and widths for each segment of the fitting as defined in claim 1, it is highly well known in the art, as evidenced by Loyd, that mounting fittings are constructed to any size and dimension in order to meet the particular needs for each job site and application of the fitting. It would have thus been obvious to have constructed the fitting of Huff et al. to comprise of a pair of parallel slots, as taught in Clark, in order to allow for a stronger and adjustable connection between the fitting and the framing or support structure it is to be attached to. It would have also been obvious to have constructed the fitting of Huff et al. to meet such dimensional requirements as defined in claim 1 in order to meet the particular needs of each job site, as taught in Loyd, and also since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), Cert. denied, 469 U.S. 830, 225, USPQ 232 (1984).
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the effective filing date of the claimed invention, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Moreover, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
The only difference between the presently claimed fitting of claim 1 and the fitting of Huff et al. is the inclusion of a pair of parallel slots for receiving fasteners and the use of different relative dimensions between the first leg, slots, and retainer of the fitting. As held by In re Stevens, adjustability involves routine skill in the art and adding slots, as taught in Clark, to the fitting of Huff et al. only involves routine skill in the art in order to provide adjustability in the connection between the fitting and the support structure it is to be attached to. Such a modification to Huff et al. in view Clark thus takes into account only knowledge which was within the level of ordinary skill at effective filing date of the presently claimed invention. Thus, such a modification is proper and is not done through impermissible hindsight as Appellant suggests.
Similarly, modifying the dimensions of the first leg and retainer of the fitting of Huff et al., as well as the dimensions of the slots of Huff et al. in view of Clark, would have been obvious since such a prior art fitting would not have performed differently or in a new and nonobvious manner based on such claimed relative dimensions. Claim 1 is directed to only a wall cladding support fitting and thus one would be motivated to modify the fitting of Huff et al. in order to properly meet the particular needs of each unique job site application of such a fitting, as taught in Loyd, such as to attach different sized or material panels or to provide further adjustability to the fitting and the system it is to be used within. Thus, such a modification is also proper and is not done through impermissible hindsight as Appellant suggests.
Appellant’s further arguments that “Clark by itself does not establish that any feature is ‘highly well known in the art’, i.e., a ground for a rejection based (at least in part) on common general knowledge” is unpersuasive and misconstrues the rejection of the Office Action that is the subject of the present Appeal. A person of ordinary skill in the art is considered a hypothetical person who is presumed to have known the relevant art at the time of the invention. See MPEP 2141 (II)(C). Such a person is thus considered to know of anything that is written in any prior art document. Since Clark is a prior art document and since slots are an adjustable method used to attach fittings to a support structure, as evidenced by Clark, such slots as defined are considered known fastener accommodation features within the art at the time of the effective filing date of the presently claimed invention. 
Appellant’s arguments that “the reader knowns Clark is not adjustable because the purpose of Clark is to define the horizontal bottom rail, or bottom datum, of the wall cladding” is also unpersuasive. If Appellant is referring to the final assembly of Clark when the fasteners #14 are fastened entirely through the slots and prevents movement between the fitting and the framing, then yes, the fitting is not adjustable in such a situation. However, when the fitting of the presently claimed invention is also fastened to a respective framing surface until it does not move relative to the framing structure, it too is not adjustable. One of ordinary skill in the art would understand that such slots of the claimed invention and the prior art provide adjustability with respect to the vertical location of the fastener extending through the slot and into the framing structure which the fastener is to attach the fitting to and thus inherently comprises of an adjustable characteristic as would be known by one of ordinary skill in the art.
In response to Appellant’s arguments that Huff et al. do not teach adjustability and teach of dimensions for the fitting that are different than those as claimed, it is known that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As explained above, adjustability is routine skill in the art and Clark provides knowledge that using slots for fittings is known to allow for an adjustable connection between a framing support structure and a fitting. Furthermore, changing the dimensions of a fitting is also known in the art, as evidenced by Loyd, in order to meet the particular needs of each unique job site application of such fittings. Therefore, there was proper motivation and suggestion to modify Huff et al. to meet each and every feature of the claimed invention even though the Huff et al. reference itself did not meet each and every feature of the claimed invention, which was also the reason for using a 35 U.S.C. 103 type rejection rather than a 102(a)(1) rejection.
Appellant’s further arguments that “Loyd is being relied upon not as demonstrating modification or combination of Huff or Clark, but as an omnibus basis for the proposition that any piece of mounting hardware, in any reference, at any time, anywhere, can be of any proportions” is also considered unpersuasive. Appellant does not provide any criticality with respect to why the first leg, slots, and retainer are constructed to the dimensions as defined in claim 1 and such proportions appear to only be relevant to the amount of adjustability which the fitting is capable of achieving, such as by increasing the length of the first leg and slots in order to increase the vertical movement of the fitting relative to the framing the fitting is to be attached to. As taught in Loyd, the dimensions of such mounting fittings can be altered in order to meet the particular needs of such applications of the fitting, where adjustability is a common and known need in the construction art. In view of the prior art of record and also in view of In Gardner v. TEC Systems, Inc., such dimensions for the fitting elements of the presently claimed invention is an obvious optimization of the fitting to provide an increase in adjustability by increasing the length of the slots and thus would be an obvious, routine modification of the fitting of the prior art in order to increase the adjustability of such a fitting as well. 
Modifying the fitting of Huff et al. in view of Clark and Loyd to include a pair of parallel slots and to meet such dimensions as defined in claim 1 was done without hindsight reasoning and through proper adjustability motivations and thus such modifications of Huff et al. properly renders claim 1 obvious.

Liu in view of Power et al. properly renders obvious the wall cladding assembly of claim 16.

Liu discloses a wall cladding assembly comprising of a first cladding panel #1 with first #13 and second #11 layers and mounting fittings #2 and #2a, where the second mounting fitting #2a comprises of a fastener slot #211a in a first leg #211 thereof in order to allow the fitting to move between first and second positions, i.e. the fastener #210 can be positioned at topmost and bottommost areas of the slot #211a. Though Liu does not disclose the first and second layers of the wall panel comprise of the layers and materials as defined, col. 2, ll. 33-40 of Liu disclose that such layers can be made of any other material. Power et al. disclose that such wall cladding panels can comprise of a first layer #30 formed by a masonry veneer surface and a second layer #20 formed by a monolithic insulation material with protrusions that alternate with recesses #26 in order to form ventilation areas and secure protrusions #28 of the first layer #30 to the protrusions of the second layer. It would have thus been obvious to have constructed the wall panel of Liu to comprise of first and second layers as taught in Power et al. and as defined in claim 16 in order to provide the wall cladding with specific insulation and aesthetic characteristics and also since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Appellant’s arguments that Liu does not show or describe a movable fitting having the first and second positions called for in claim 16 is unpersuasive. Liu discloses the structural features of the claimed invention which configures the fitting to move between first and second positions. More specifically, Liu discloses the fitting comprises of a slot #211a in the first leg which allows the fitting to move vertically up and down between two positions when the fastener #210 is not entirely fastened against the first leg #211. Since the fitting of the claimed invention is similarly disclosed as requiring a slight release of the fasteners #120 and #122 in order to allow movement of the fitting relative to the framing it is to be attached to, the fitting of Liu is considered configured as defined and disclosed in the present specification. 
Appellant’s further arguments that figures 1 and 5 of Liu show “that the range of adjustment provided by slot 211a is much smaller than the vertical range of motion required to insert or remove flange 222 from retention slot 14” is considered unpersuasive. Appellant is attempting to use the scale between the retention element and first leg of the fittings of Liu of figure 1 and 5 when such drawings are not specifically disclosed within Liu as being drawn to scale. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). Figures 2-4 of Liu even depict the opposite of what Appellant suggests since such retention elements #222 are shown as being almost half the size of the slots #211a. However, one need not go as far as to figure out what dimensions of the retention element and first leg of the fittings of Liu are in order to meet such configured to language of claim 16. Claim 16 is directed to a wall cladding assembly product and not a method, where all that is required is the permitting of reception of a first cladding panel by the second mounting fitting in the first position and a locking of the first cladding panel in the second position. As depicted in figure 1 of Liu, the second mounting fitting can be considered the middle fitting #2a, where the slot #211a of the middle fitting #2a receives the fastener #210 at the uppermost end of the slot in the second, locked position and where the fastener #210 can be loosened and shifted to the bottommost area of the slot to release the first, bottom panel #1 of the figure. Appellant argues that the fitting of Liu must be disassembled by removing the bolt #20 in order to remove the retention element from the panel #1; however, the claim limitations do not preclude such a step within such configured to language. All that is required is a second mounting fitting with a first leg that is configured to move between first and second positions, where the retention element #22 and bolt #20 attaching the retention element #22 to the first leg #211 can be removed and allow such configured to language to be met during the installation process. Again, the claim is directed to an assembly final product, and not a method of manufacturing the assembly as suggested by Appellant’s arguments, and the product of Liu is configured to function as defined. 
Appellant’s further arguments that the furring strips of Power et al. are not secured to protrusions of the insulation as defined in claim 16 are also unpersuasive. Claim 16 requires the first cladding panel to comprise of first and second layers, where the second layer is a monolithic layer of insulation with a second face oriented towards the first layer having protrusions to which the first layer is secured. Power et al. disclose the first layer comprises of an outermost masonry surface #30 with projections #28 and grooves formed between the projections and a second monolithic insulation layer #20 comprising of protrusions alternating with recesses #26. The protrusions of the insulation layer are sandwiched between and placed within the recess formed between the protrusions #28 of the first layer of Power et al. so as to abut and not move relative to the protrusions of either layer and thus meet such limitations as defined. 
Appellant argues that the furring strips 28 of Power cannot be considered part of the masonry veneer layer ; however, claim 16 is not as narrowly defined as claim 22 is with respect to such a first outer layer. Claim 16 only defines a first layer that is an exterior facing layer that has an outermost masonry surface and does not further define the interior surface of the first layer nor that such a first layer is only constructed from masonry material, such as with grooves formed therein as defined in claim 22. Power et al. disclose a first layer comprises of a masonry surface at #30 and furring strips #28 on an interior surface thereof, so that such features of the first cladding panel of claim 16 are considered to be met. 
Appellants arguments that “the Office Action has not established a clearly articulated reason for the particular combination of Liu and Power, given that Liu obtains an airspace for condensation by the x-direction spacing of brackets 212 and 221 in any case” are also unpersuasive. Liu teaches that any materials can be used for the inner and outer layers of such a panel that is to be held to the support structure. See col. 2, ll. 33-40. Power et al. teach of obvious inner and outer layers which can be used in such an instance and thus provides a first, clear reason to make such a modification, i.e. to provide known materials for each one of such layers of Liu. Furthermore, Power et al. teach of ventilation airspaces between such layers of material in order to allow for drainage and ventilation. Due to the difference in the composition of the materials of the layers in such an area of Liu, moisture may seep through the outer material and get trapped at the location where the inner and outer materials are secured to one another, which could lead to damage over time. Such ventilation between such layers as taught in Power et al. would thus prevent such moisture from being trapped there and thus provides a second clear reason to make such a combination. Appellant further argues that “Liu does not want visible external fastening hardware . .. and would not in any event want defects introduced into e.g. marble,” however, Appellant only points to one possible external layer material, e.g. marble, which can be used within Liu when Liu teaches that any material can be used for such a material. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Liu does not specifically disclose that nails cannot be used but does disclose that the fastener attachment between such inner and outer layers can be an adhesive in order to reduce shocks through the system and increase the strength of such a system. 
Liu is considered to properly disclose a second mounting fitting configured to move between first and second positions as defined in claim 16 and Liu was properly modified to include a first cladding panel as taught in Power et al. and defined in claim 16 and thus is considered to properly render claim 16 obvious.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635                                                                                                                                                                                                        
Conferees:
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635         
                  
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                                        
                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.